21-00141-WLH11   Doc 530   Filed 04/07/21   Entered 04/07/21 15:26:01   Pg 1 of 14
21-00141-WLH11   Doc 530   Filed 04/07/21   Entered 04/07/21 15:26:01   Pg 2 of 14
21-00141-WLH11   Doc 530   Filed 04/07/21   Entered 04/07/21 15:26:01   Pg 3 of 14
21-00141-WLH11   Doc 530   Filed 04/07/21   Entered 04/07/21 15:26:01   Pg 4 of 14
21-00141-WLH11   Doc 530   Filed 04/07/21   Entered 04/07/21 15:26:01   Pg 5 of 14
21-00141-WLH11   Doc 530   Filed 04/07/21   Entered 04/07/21 15:26:01   Pg 6 of 14
21-00141-WLH11   Doc 530   Filed 04/07/21   Entered 04/07/21 15:26:01   Pg 7 of 14
21-00141-WLH11   Doc 530   Filed 04/07/21   Entered 04/07/21 15:26:01   Pg 8 of 14
21-00141-WLH11   Doc 530   Filed 04/07/21   Entered 04/07/21 15:26:01   Pg 9 of 14
21-00141-WLH11   Doc 530   Filed 04/07/21   Entered 04/07/21 15:26:01   Pg 10 of 14
21-00141-WLH11   Doc 530   Filed 04/07/21   Entered 04/07/21 15:26:01   Pg 11 of 14
21-00141-WLH11   Doc 530   Filed 04/07/21   Entered 04/07/21 15:26:01   Pg 12 of 14
21-00141-WLH11   Doc 530   Filed 04/07/21   Entered 04/07/21 15:26:01   Pg 13 of 14
21-00141-WLH11   Doc 530   Filed 04/07/21   Entered 04/07/21 15:26:01   Pg 14 of 14
